Citation Nr: 1446560	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  14-09 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to September 23, 2010 for the grant of Dependency and Indemnity Compensation (DIC) benefits based on service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's daughter


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from November 1965 to September 1969.  The Veteran died in October 1996.

This appeal comes before the Board of Veterans' Appeals (Board) from September 1999 and October 1999 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for the cause of the Veteran's death.  During the pendency of this appeal, jurisdiction shifted to the RO in New Orleans, Louisiana.  A December 2011 rating decision by the VA Pension Center, located in Milwaukee, Wisconsin, granted DIC benefits based on service connection for the cause of the Veteran's death, assigning an effective date of September 3, 2010 (one year prior to the appellant's "claim to reopen" that was received by VA on September 3, 2011).  Original jurisdiction over the claims file remains with the RO in New Orleans, Louisiana.  

In August 2014, the appellant testified at a Board videoconference hearing at the local RO in New Orleans, Louisiana, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 1996.

2.  The cause of the Veteran's death has been medically attributed to complications of amyotrophic lateral sclerosis (ALS).

3.  An original claim, filed in July 1998, for DIC benefits based on service connection for the cause of the Veteran's death was denied by September and October 1999 rating decisions.

4.  The appellant did not receive notice of the September or October 1999 denial of service connection for the cause of the Veteran's death; therefore, finality did not attach to the September or October 1999 rating decisions.  

5.  Effective September 23, 2008, VA issued a new regulation establishing presumptive service connection for ALS.


CONCLUSION OF LAW

The criteria for an effective date of September 23, 2008, but no earlier, for the award of DIC benefits based on service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.114(a), 3.152, 3.159, 3.318, 3.326(a), 3.400(c)(2) (2014); 73 Fed. Reg. 54691-01 (Sept. 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Resolution of the issue on appeal turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As such, further assistance would not assist the appellant; therefore, no further notice or development under the VCAA is warranted.  See Mason v. Principi,	 16 Vet. App. 129, 132 (2002).    

Earlier Effective Date for DIC Benefits

DIC may be awarded to a surviving spouse upon the service-connected death of a veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.5(a), 3,152 (2014); see generally 38 U.S.C.A. Chapter 11.  Generally, a veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2014).

For claims involving service-connected death after separation from service, if an application for DIC is received within one year from the date of death, the effective date of the award shall be the first day of the month in which the death occurred; otherwise, the effective date for DIC is the date of receipt of the claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).  The earliest date for commencement of payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2014).

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a claimant's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).

Generally, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  There are exceptions to this rule, however, which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or claimant request if the claimant met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).

Effective September 23, 2008, VA issued a regulation establishing presumptive service connection for ALS.  See 38 C.F.R. § 3.318; see also 73 Fed. Reg. 54691 (Sept. 23, 2008).  This regulation provides that the development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease if the veteran had active, continuous service of 90 days or more.  38 C.F.R. § 3.318.  However, the presumption of service connection for ALS does not apply if there is: 1) affirmative evidence that ALS was not incurred during or aggravated by such service, or 
2) affirmative evidence that ALS was caused by the veteran's own willful misconduct.  Id.

The appellant's daughter filed an original claim for DIC, which was denied in September and October 1999 rating decisions.  The appellant did not initiate an appeal of the decisions or submit any new and material evidence within the applicable one-year periods.  See 38 C.F.R. § 3.156(b) (2014); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  In September 2011, the appellant filed a "new" claim for DIC benefits, which was granted in a December 2011 rating decision and an effective date of September 3, 2010 (one year prior to the date of claim) was assigned.  In January 2012, the appellant filed a timely notice of disagreement with the effective date assigned for the grant of DIC benefits.        

The appellant contends that the September and October 1999 rating decisions were not final because she never received either a decision or notice of appellate rights.  See August 2014 Board hearing transcript.  The appellant and her daughter testified that the decision had been mailed to the incorrect address.

Generally, a claim for an earlier effective date attempts to vitiate the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Where a claimant desires an effective date earlier than that assigned in a RO decision, the claimant must perfect a timely appeal as to that decision; otherwise, the decision becomes final and the only basis for challenging the effective date is clear and unmistakable error (CUE).  

In this case, the Board finds that the September and October 1999 rating decisions did not become final.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999); see also Ashley v. Derwinski,	 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S.	 1, 14-15 (1926)).  

In this case, the Board finds that the presumption of regularity has been rebutted by clear evidence to the contrary.  In a March 2014 substantive appeal (VA Form 9), the appellant contended that she had never received notice of the September and October 1999 rating decisions.  See also August 2014 Board hearing transcript.  Review of the evidence of record indicates that both of the September and October 1999 rating decisions were returned to VA as "return to sender."  Each notice letter was addressed to the daughter of the appellant's school address.  Based on a liberal interpretation of the July 1998 claim form, the Board finds that VA had knowledge of the appellant's home address because it was listed on the July 1998 DIC claim.  Review of the claims file does not indicate that the agency of original jurisdiction (AOJ), after receiving notification that the September and October 1999 rating decisions were undeliverable, attempted to contact the appellant at her home address or attempted to forward the rating decisions to this address.  As such, the Board finds that there is clear evidence rebutting the presumption of administrative regularity with regard to providing the appellant with the September and October 1999 rating decisions and notice of appellate rights.  

As the rating decision and notice of appellate rights were never mailed to the appellant at her correct mailing address (provided to VA on the July 1998 claim form), the Board finds that the September and October 1999 rating decisions denying DIC benefits did not become final.  See 38 U.S.C.A. § 5104 (West 2002); 38 C.F.R. § 3.104 (2014).  As the September and October 1999 rating decisions were not final, the December 2011 rating decision is simply a subsequent readjudication of the outstanding issue of service connection for the cause of the Veteran's death.  As such, the claim for DIC benefits, which was granted in the December 2011 rating decision, had been pending since July 1998.   

The Veteran died in October 1996 due to complications associated with ALS.  See October 1999 death certificate.  An original claim for DIC benefits based on service connection for the cause of the Veteran's death was received by VA on July 2, 1998.  As noted above, effective September 23, 2008, VA issued a new regulation, 38 C.F.R. § 3.318, which established a presumption of service connection for ALS.  See 73 FR 54691-01 (effective Sept. 23, 2008).  After review of the evidence of record, the Board finds that the effective date for the grant of DIC benefits should be September 23, 2008, the date VA issued the regulation establishing presumptive service connection for ALS.  See 38 C.F.R. § 3.114(a). 

Further, the Board finds that the appellant is not entitled to an effective date prior to September 23, 2008 for the award of DIC benefits.  Here, the DIC benefits are awarded pursuant to a liberalizing law; therefore, the effective date shall not be earlier than the effective date of the act or administrative issue, which in this case is September 23, 2008.  See 38 U.S.C.A. § 511(g); 38 C.F.R. § 3.114(a).  In this regard, the new 38 C.F.R. § 3.318 applies to all applications for benefits received by VA on or after September 23, 2008, or that were pending before VA, the U.S. Court of Appeals for Veterans Claims (Court), or the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) on September 23, 2008.  See 73 Fed. Reg. 54691-01 (effective Sept. 23, 2008); 74 Fed. Reg. 57072-01 (Nov. 4, 2009).  Furthermore, both the interim final rule and the final rule provide that, in accordance with 38 U.S.C.A. § 5110(g) (i.e., the statutory section governing effective dates assigned pursuant to liberalizing laws) the effective date of benefits awarded pursuant to this rule will be assigned in accordance with the facts found, but cannot be earlier than the effective date of this rule, or the date one year prior to the date of application, whichever is later.  Id.

38 C.F.R. § 3.318 does not provide for retroactive benefits, even in cases where the claim was originally filed and/or denied prior to September 23, 2008.  74 Fed. Reg. 57072-01 (Nov. 4, 2009).  In the comments to the final rule, VA specifically addressed the effective date issue, noting that the new 38 C.F.R. § 3.318 is only applicable prospectively to claims filed on or after September 23, 2008, and to all applications for benefits that were pending before VA, the Court, or the Federal Circuit on that date.  Id.  As such, VA concluded that, even in cases where the claim was originally filed and/or denied before September 23, 2008, the assignment of an effective date prior to that date for the award of benefits could not be granted pursuant to the new 38 C.F.R. § 3.318.  74 Fed. Reg. 57072-01 (Nov. 4, 2009).  Moreover, in the comments section to the final rule, VA also specifically addressed survivor benefits, stating that, although a veteran's survivor who establishes that the veteran died from ALS before September 23, 2008 may be eligible for DIC pursuant to the new 38 C.F.R. § 3.318, the survivor would not be entitled to any retroactive benefits before September 23, 2008.  74 Fed. Reg. 57072-01 (Nov. 4, 2009).

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As the claim was pending at VA when the liberalizing law went into effect, the earliest possible effective date for the award of DIC benefits based on service connection for the cause of the Veteran's death, i.e., ALS, is the same date the change of law went into effect, i.e., September 23, 2008.  38 C.F.R. § 3.114(a)(1).  Pursuant to this decision, the earliest effective date legally possible has been assigned, and no effective date for the award DIC benefits earlier than September 23, 2008 is assignable.  Accordingly, the Board finds that September 23, 2008 is the appropriate effective date for the award of DIC benefits.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400.


ORDER

An effective date of September 23, 2008, but no earlier, for the award of DIC benefits based on service connection for the cause of the Veteran's death is granted.


____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


